Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in Instant Application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 14-18 rejected under 35 U.S.C. 103 as being unpatentable over Koppich et al., “hereinafter Koppich” (U.S. Patent Publication: 20030200234) in view of Sakata et al., “hereinafter Sakata” (U.S. Patent Application: 20040064550) further in view of ROSELLI  et al., “hereinafter ROSELLI”(U.S. Patent Publication: 20120179677).

As per Claim 1, Koppich discloses a client-user implemented document and communication creation system for generating a communication using a remote terminal remote from the system (Koppich, Para.7, a method for processing documents managed by a network-based document management system, para.17, The DMP 102 is preferably a client/server system, which is suitably implemented in both single and collaborative corporate workgroups), the system comprising: 
at least one memory including computer program instructions (Koppich, Para.20, the DID 108 preferably comprises internal storage, which is suitably a hard disk and random access memory ("RAM")); and at least one processor that may be accessed remotely by the terminal, wherein the at (Koppich, Para.71, processor that processes the received EMF file), cause the system at least to: 
store at least one client-user generated rule/instruction (Koppich, Para.07, The method comprises the step of defining at least one rule for application to document data received by a document management system.  The rule suitably comprises at least one condition based upon at least one property and at least one action, Para.22, The main function of the DMM 116 is to store documents in a central document repository and to facilitate user capability to modify documents, collaborate during document editing, and search and locate stored documents, Para.46, the user selects at least one operation to be performed on documents in a document data storage area.  The user is provided the capability to select or define one or more operations to be performed.); 
provide at least one template (Koppich, Para.69, The user is offered the opportunity to store all of these settings in a profile file that can be used to simplify subsequent "Print File" operations.  Once these properties are set, the user exits these screens by selecting the "OK" button.); 
receive client-user specified data insertion instructions comprising client-user specified data from the remote terminal to the processor (Koppich, Para.08, The system comprises a document management system for receiving routed document data from the at least one network device.  The document management system suitably comprises computer-readable code for defining rules having an action and at least one condition based upon at least one property); 
process the transmitted client-user specified data insertion instructions in accordance with one or more generated rule/instruction of the at least one generated rule/instruction (Koppich, Para.07, a method for processing documents managed by a network-based document management system.  The method comprises the step of defining at least one rule for application to document data received by a document management system.  The rule suitably comprises at least one condition based upon at least one property and at least one action.  The method also comprises the step of examining document data received by a document management system.  Further, the method comprises the steps of determining if the examined document data matches the at least one condition of the at least one rule, and applying the at least one action of the at least one rule to the document data.); 
insert the received client-user specified data into the zone, in accordance with at least one generated rule/instruction (Koppich, Para.39, In the Convert To operation, the documents received into the selected data storage area are converted from a first selected file format to a second selected file format.  To select the appropriate formats, the user provides information about the formats in any suitable manner known in the art.  Preferably, the documents are able to be converted from PS to PDF, from PDF to PS, from PS to txt, from PDF to txt, from PS to TIFF, from PS to JPG, and from PS to BMP.  Other types of document conversion, including any digital graphical storage format, are suitably utilized as will be appreciated by one of ordinary skill in the art.); 
However Koppich discloses process a final approval of the communication containing the client-user specified data; process a transmission mode specification; and transmit the finally approved communication in accordance with the transmission mode specification.
Sakata discloses process a final approval of the communication containing the client-user specified data (Sakata, Para.234, the case where the terminal device approves to transmit the configuration information to the third server, obtains the configuration information transmission command based on information regarding the approval); process a transmission mode specification (Sakata, Para.123, The second determination section 1703 determines transmission validity of the secondary communication information based on the primary communication information received by the second primary communication information receiving section 1701.  The `transmission validity` is a determination from a perspective whether or not malfunctions could occur in the terminal device even if the secondary communication information is sent to the terminal device, inconvenience could occur to the user of the terminal device, or the like.); and transmit the finally approved communication in accordance with the transmission mode specification (Sakata, Para.234, the case where the terminal device approves to transmit the configuration information to the third server, obtains the configuration information transmission command based on information regarding the approval);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Koppich with the teachings as in Sakata. The motivation for implementing a method for safely and surely configuring communication information with the server for regular connection through remote processing are provided for the terminal device used by the user. (Sakata, Para.12).
ROSELLI discloses template has a data-insertable zone (ROSELLI, Para.33, generates documents associated with the communications in a predefined format, in real-time or in batch, by merging templates comprising static data received from a template repository, dynamic data received from said at least one component of the account opening system, and static content for the templates received from a content repository.) and client-user generated rule/instruction (ROSELLI, Para.157, the local entity can set up rules surrounding when these triggers will occur, parameterized so they can choose what type of communication will be sent when an event occurs (e.g., send after n days pending, send when an application status changes, etc.), Para.208, The communication history will be hosted in ICCM.  [0210] Customer Preference Business Rules--OHCDM will optionally incorporate business rules (e.g., document category to delivery channel mapping) as part of its customer data update and retrieval logic. ), insert the received client-user specified data into the zone (Roselli, Para.18, In some embodiments, the interface for managing the templates is configured to provide a user functionality to create, preview, edit, maintain and delete communication templates for different channels, define what data items are included in the communication, insert dynamic variables that vary by at least one of channel and communication type, define a source of the dynamic data for the communication, and make deployments to various environments for validation.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Koppich with the teachings as in ROSELLI. The motivation for doing so would have been for generates documents associated with the communications in a predefined format, in real-time or in batch, by merging templates comprising static data received from a (ROSELLI, Para.5).

With respect to Claim 15 is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 2, the modified Koppich discloses the system of claim 1, wherein the specified data comprises text (Koppich, Para.2, text files, emails, documents, multimedia). 

As per Claim 3, the modified Koppich discloses the system of claim 1, wherein the specified data comprises graphic materials (Koppich, Para23, image files, such as PDF, TIFF, JPEG, GIF). 

As per Claim 4, the modified Koppich discloses the system of claim 1, wherein the specified data comprises visual material (Koppich, Para.40, A document received via email device is suitably processed as text or an attachment to a message and forwarded to the DMM 116.  Both an image and a processed email document can be routed to the printer, repository, and ODMP, and/or other output devices via the DDM 114). 

As per Claim 5, the modified Koppich discloses the system of claim 1, wherein the processing the transmitted client-user specified data insertion instructions comprises generating data based on the one or more client-user generated rule/instruction (Koppich, Para.74, a Rules Module ("RM") that permits the owner of an Inbox (a user) to define conditions and rules for automated management, Para.07, the method comprises the steps of determining if the examined document data matches the at least one condition of the at least one rule, and applying the at least one action of the at least one rule to the document data). 

With respect to Claim 18 is substantially similar to Claim 5 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 6, the modified Koppich discloses the system of claim 1, further comprising template storage (Koppich, Para.69, The user is offered the opportunity to store all of these settings in a profile file that can be used to simplify subsequent "Print File" operations.). 

As per Claim 7, the modified Koppich discloses the system of claim 1, further comprising communication storage (Koppich, Para.23, The DMP 102 also suitably comprises internal storage, in which a document repository is suitably maintained.). 

As per Claim 8, the modified Koppich discloses the system of claim 1, wherein the finally approved communication comprises a proxy and wherein the at least one memory and the computer program instructions are configured to, with the at least one processor, cause the system at least to: receive an on-line line response from a recipient of a proxy or other material by electronic response or hard copy response converted to electronic format (Koppich, Para.29, if the job type is a "web post" function, the JM notifies a corresponding converter of the arrival of a new job.  A PDF converter suitably retrieves the document from the appropriate job queue, notifies the JM, and performs the corresponding conversion.). 

With respect to Claim 16 is substantially similar to Claim 8 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 9, the modified Koppich discloses the system of claim 1, wherein the at least one memory and the computer program instructions are configured to, with the at least one processor, cause the system at least to present material for review at a plurality of points in the production cycle to ensure compliance with at least one of a client-user's internal rules or compliance with state, federal, or other statutory or regulatory rules (Koppich, Para.17, The DMP 102 suitably replaces or supplements existing fax, print and email servers, and preferably offers a more efficient method of transmitting, tracking and storing business-to-business documents, Para.74, a Rules Module ("RM") that permits the owner of an Inbox (a user) to define conditions and rules for automated management  ). 
With respect to Claim 17 is substantially similar to Claim 9 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 10, the modified Koppich discloses the system of claim 7, wherein the client-user specified data insertion instructions obtain the data from a communication in the communication storage (Koppich, Para.23, The DMP 102 preferably interfaces with data transport network 100 via network interface 118.  Thus, the DMP 102, server 106, computer 104 and DID 108 are in shared communication.).

As per Claim 11, the modified Koppich discloses the system of claim 1, wherein the at least one memory and the computer program instructions are configured to, with the at least one processor, cause the system at least to present compliance with the client-user specified data instructions in real time (Koppich, Para.56, the user can select one or more documents from the repository 200, and then select a "Save" menu option.  Second, the user can select the "Save" option from inside the document viewer to save the document to selected ones of destination storage devices attached to the DMP 102).  

As per Claim 14, the modified Koppich discloses the system of claim 1, wherein the transmission mode is one or more of the following: physical delivery; electronic delivery; electronic mail attachment delivery; or SMS/text delivery (Koppich, Para.18, The DMP 102 preferably comprises a job routing component that allows a user to direct jobs to one or more Multifunction Peripheral devices ("MFP"), DIDs, or other LPD-compliant devices, to faxes, e-mail and web servers).

Claims 1-11, 14-18 rejected under 35 U.S.C. 103 as being unpatentable over Koppich et al., “hereinafter Koppich” (U.S. Patent Publication: 20030200234) in view of Sakata et al., “hereinafter Sakata” (U.S. Patent Application: 20040064550),  in view of ROSELLI  et al., “hereinafter ROSELLI”(U.S. Patent Publication: 20120179677) and further in view of Libman, (U.S. Patent Publication: 20060004642).

As per Claim 12, the modified Koppich discloses the system of claim 1, 
However the modified Koppich does not disclose a data storage server for receiving communication aggregation. 
Libman discloses the system at least to perform communication aggregation (Libman, Para.45, "Client record" as used here means a compilation of information pertaining to a particular client.  The client information typically would be collected into an automated or computerized database, which is referred to herein as a "client database.").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Koppich, ROSELLI with the teachings as in Libman. The motivation for doing so would have been for automatically preparing customized replies in response to communications from a plurality of clients.  To facilitate automation, each original communication to the client is tagged with a unique label, and the responses from the clients are each correspondingly labeled.  Each of the responses that includes a nonpurchase response i.e. a request for further information, a request for a modified product, a request for a different type of quotation, and the like, and is inputted into a system for automatically generating the replies (Libman, Para.12).

With respect to Claim 19 is substantially similar to Claim 12 and is rejected in the same manner, the same art and reasoning applying.

As per Claim 13, the modified Koppich discloses the system of claim 12, wherein multiple communications are aggregated and transmitted as a single communication (Judge, Para.61, A "client communication" as the term is used herein refers to a communication which is prepared for a given client and which provides information to the client about one or more selected financial products and/or financial services and/or related financial plans.  A client communication, for example, might include a solicitation or similar marketing or advertising document in which the one or more financial products, services, etc. are presented to the client in an attempt to sell the product, service, etc. to the client, provide information on the products and services, provide a notice pertaining to such products or services, etc.). 

With respect to Claim 20 is substantially similar to Claim 13 and is rejected in the same manner, the same art and reasoning applying.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.